Citation Nr: 1820804	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-43 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability.

2. Entitlement to an evaluation in excess of 20 percent for a left knee disability.

3. Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran was on active naval service from April 1983 to October 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal currently resides with the RO in Seattle, Washington.

In November 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was most recently before the Board in December 2016, and the Board remanded the issues to provide VA medical examinations and a statement of the case to the Veteran and his attorney.

A review of the record shows that service connection for left hip disability was initially denied in a September 2013 rating decision.  Additional new and relevant medical records were received within a year of that decision.  Such meant that the matter remained pending.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also 38 C.F.R. §  3.156 (b).  In this regard, the RO eventually considered the left hip issue in a rating action in December 2014, which the Veteran timely appealed.  Accordingly, and with the Board's apology for any potential confusion caused by its earlier Remand, the matter has been recharacterized as a claim for service connection for left disability instead of a claim to reopen. 


A claim for a TDIU rating may be inferred as part of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the action taken herein, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's diagnosed osteoarthritis, post left total hip arthroplasty, was aggravated by his service connected left knee disability.

2. The Veteran is in receipt of the maximum rating for dislocation of the semilunar cartilage of the left knee.

3. The Veteran's left knee disability is characterized by degenerative changes confirmed by MRI, non-compensable limitations in range of motion on flexion, and objective evidence of pain on motion; however, instability of the left knee has not been demonstrated. 


CONCLUSION OF LAW

1. The criteria for service connection for osteoarthritis, post left total hip arthroplasty, as secondary to a service-connected left knee disability have been met.  38 U.S.C. §§ 1110, 1111, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. The criteria for a disability rating in excess of 20 percent for left knee patellar chondromalacia with patellar tendonitis and meniscus tear have not been met. 38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

3. The criteria for a separate 10 percent evaluation, for degenerative changes accompanied by non-compensable limitations of range of motion and painful motion, have been met from June 25, 2015.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.321, 4.2, 4.6, 4.71a, Diagnostic Code 5003-5160 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reference is made to arguments of the Veteran's attorney with respect to the adequacy of the VA examination reports of record.  With respect to the examinations of the left knee in 2011 and 2015, she states that the Veteran's complaints of functional loss were not sufficient.  Those deficiencies, to the extent they existed, were cured by the 2017 left knee examination.  No contentions were raised with respect to that examination.  Further, as the claim for service connection for left hip disability is being granted herein, any allegations regarding the duty to assist are moot with respect to that claim.

Neither the Veteran nor his attorney has raised any other issues with respect to VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Moreover, all remand instructions issued by the Board have been substantially complied with, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board will therefore proceed with the adjudication of this appeal.

Service Connection

The Veteran does not contend that he is entitled to service connection for left hip disability on a direct basis.  He makes no allegation that his current left hip disability, osteoarthritis post total left hip arthroplasty, had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, he states that his left hip disability is the result of his service connected left knee disability.  

The Board notes the Veteran's left hip disorder, diagnosed as osteoarthritis, post left total hip arthroplasty, arises from a genetic abnormality.  Dr. T.L.G.'s December 2017 letter concluded that the Veteran had a "preexisting condition in his left hip" that he subsequently identified as a femoral neck boss.  The Veteran is also service-connected for left knee patellar chondromalacia and patella tendonitis  The Veteran's current diagnosis and service-connected left knee disability satisfy the first two elements of secondary service connection.  See 38 C.FR. § 3.310; Allen v. Brown, 7 Vet. App. 439, 447-48 (1995); Wallin v. West, 11 Vet. App. 509, 511 (1998).

With respect to the third element of secondary service connection requiring an etiological relationship between the current disorder and the service-connected disability, the record includes a December 2016 examination report and December 2017 addendum opinion from Dr. T.L.G., a board certified orthopedic surgeon.  He interpreted an April 2014 x-ray examination as showing a femoral boss on the Veteran's left femoral neck, and left-sided topic calcification sprain of the acetabular margins.   A boss on the neck of the femur is associated with the development of femoral acetabular impingement syndrome, CAM type acetabular labral tears, and posttraumatic arthritis of the hip.  Dr. T.L.G. concluded that the Veteran's pre-exiting left hip condition "would likely be aggravated by a left side limp due to the" Veteran's service-connected left knee disability, "with the aggravation ultimately resulting in the need for a total hip arthroplasty."  

Dr. T.L.G.'s addendum opinion notes that "the relationship between a femoral boss on the neck of the femur and subsequent osteoarthritis of hip is . . .  well established in orthopedic surgery," and the Veteran's left knee patellar chondromalacia "accelerated or aggravated any preexistent tendency to osteoarthritis."  The opinion from Dr. T.L.G.'s is highly probative.  Dr. T.L.G. is a board-certified orthopedic surgeon and his opinion was based on a thorough physical examination in December 2016, thorough review of the Veteran's claims file, to include a detailed review of the medical treatment and imaging studies the Veteran has received, and interview of the Veteran.  His opinion is also supported by adequate rationales.  

Dr. T.L.G. is not alone in associating the Veteran's left hip disorder with his service-connected left knee disability.  A VA medical examination report from July 2017 concluded that the Veteran's left knee disability aggravated his left hip disability beyond its natural progression.  VA medical center treatment records from November 2014 note severe osteoarthritis in the left hip, and identified a "strong possibility" that the Veteran's left knee disability was "causing chronic mechanical problems and severe osteoarthritis of the left hip that" required "total hip arthroplasty."

In light of the foregoing, the third element of secondary service connection is satisfied, and entitlement to service connection for left hip osteoarthritis as secondary to service-connected left knee patellar chondromalacia and patella tendonitis is warranted. 

In reaching this conclusion, the Board notes December 2014 and September 2017 VA medical examination reports with negative nexus opinions.  The Board agrees with the Veteran and his representative that Dr. T.L.G.'s opinion is more probative and outweighs these two opinions.

Evaluation in Excess of 20 Percent for a Left Knee Disability

A. Whether the Veteran's 20 Percent Evaluation Is Protected

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b).  

The U.S. Court of Appeals for Veterans Claims (the Court) held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  Additionally, the Court held that change of Diagnostic Codes under which a veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In this regard, the U.S. Court of Appeals for the Federal Circuit (the Federal Circuit) held that 38 U.S.C.A. § 1159 does not prohibit a change in the applicable diagnostic code because "service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability."  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A February 1993 VA examination identified left knee pain as the Veteran's primary symptom, and noted occasional buckling in the knee.  The Veteran denied any swelling, and the examiner did not identify any effusion in the knee.  The Veteran had full range of motion in his left knee.  Anterior and posterior drawer tests and other tests of the stability of the Veteran's knee were negative for laxity.  The examiner diagnosed the Veteran with patellar chondromalacia. 

In a March 1993 rating decision, the RO granted service connected for patellar chondromalacia, post-surgery, and assigned a 10 percent evaluation effective October 14, 1992, the day after the Veteran separated from active service.  Then, by way of a February 1998 rating decision, the RO granted an evaluation of 20 percent  noting the Veteran's complaints of daily pain, some swelling, morning stiffness, and popping and buckling in the knee.  An April 1996 x-ray examination did not show any dislocation of the Veteran's semilunar cartilage.  The RO evaluated the Veteran's left knee chondromalacia of the patella with mild effusion and loss in range of motion due to pain by analogy under 5299-5258.  An October 1998 rating decision retroactively assigned an effective date of July 27, 1994 for the 20 percent evaluation of the Veteran's left knee.

The Veteran's 20 percent rating under 5299-5258 for left knee patellar chondromalacia with pain, swelling, stiffness, and buckling, has been in effect for more than 20 years and it is protected pursuant to 38 C.F.R. § 3.951(b).  As a result, consideration has been given to the Court's holding in Murray and the Federal Circuit's holdings in Read. 

In a June 2016 rating decision, the RO changed the diagnostic code used to evaluate the Veteran's left knee disorder from 5299-5258 to 5258.  Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

The Veteran, through his attorney, contends that the RO's assignment of Diagnostic Code 5258 effectively reduced his protected compensation.  The Board disagrees.  As in Read, the RO merely assigned a diagnostic code that more accurately reflected the reported symptomatology of the Veteran's left knee disability.  This alteration is permissible as clinical records establish that the Veteran's left knee patellar chondromalacia has progressed to include degenerative dislocation of the Veteran's semilunar cartilage.  While he was previously evaluated under Diagnostic Code 5258 by way of analogy, Diagnostic Code 5258 is no longer merely analogous and more accurately captures the reported symptomatology of the Veteran's left knee disability.  

Based on the holding in Read, i.e., the service connection for a left knee disability is protected and not the particular diagnostic code used to evaluate that disability, the Board finds that the change in the diagnostic code here does not result in a severance.  The Board emphasizes that the Diagnostic Code really did not even change. Rather, as indicated, the symptoms of the Veteran's left knee have always been rated under the criteria established under Diagnostic Code 5258.  The only change has been that the symptoms were originally rated by analogy, which served to benefit the Veteran.  

Correspondingly, per Murray, the Veteran's rating for patellar chondromalacia has not been reduced, and the change in diagnostic code has not displaced the Veteran's compensation for a left knee disability.  While the Veteran in Murray lost compensation for a disability for which he no longer had any symptoms, the Veteran' symptoms in the present appeal remain and he is still evaluated for patellar chondromalacia and patella tendonitis.  The diagnostic code to evaluate that condition, Diagnostic Code 5258, now embraces dislocated cartilage in addition to patellar chondromalacia, patella tendonitis, pain, swelling, buckling, and effusion for which the Veteran was initially service-connected.  In light of the aforementioned, the RO did not sever service connection or act to reduce his disability rating and, thus, its actions were proper.

That said, the Board now considers whether the Veteran is entitled to an evaluation in excess of 20 percent for his left knee disability.  

B. Entitlement to an Evaluation in Excess of 20 Percent

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, the present level of the disability is of primary concern where the issue is entitlement to an increase in the rating for a disability for which service connection has already been established.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Board is focused on the level of disability for the Veteran's left knee following the Veteran's July 2011 claim for an increased evaluation.  If the factual findings show distinct time periods during which the Veteran exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, the Board may assign staged evaluations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is maximum evaluation available under that code, which the Veteran is already receiving.  Additional compensation under 5258 is not available.  However, the Veteran may still receive compensable ratings for his knee disability for symptoms that separate and distinct from the locking, pain, and effusion that he experiences as a result of left knee patellar chondromalacia with patellar tendonitis and meniscus tear.

A June 2015 MRI identified a meniscal tear in the Veteran's left knee.  The orthopedic note accompanying that MRI examination noted the Veteran's mild chondral wear in the patellofemoral joint, and described the meniscal tear as a horizontal tear of the posterior horn of the medial meniscus that did not distort the normal contour of the meniscus or cause an obvious loose flap.

A July 2017 VA medical opinion concluded that the meniscal tear was degenerative and not caused by trauma.  The tear, as described in the June 2015 MRI report, was consistent with a degenerative tear occurring as a consequence of more than 25 years of chronic breakdown in the Veteran's left knee.  The examiner thus concluded that the meniscal tear was at least as likely as not service related as part of the Veteran's left knee patellar chondromalacia with patellar tendonitis.  It was a natural and expected aspect of the progressive degeneration in the Veteran's left knee.  The July 2017 examination measured the Veteran's left knee range of motion on flexion as 0 to 90 degrees and 90 to 0 degrees on extension, which are considered normal ranges of motion.  However, when taking into consideration additional loss in range of motion due to repetitive use, the range of motion for the Veteran's left knee was 0 to 85 degrees on flexion and 85 to 0 degrees on extension.

As indicated, the Veteran has degenerative changes in his left knee confirmed by MRI examination and accompanied by non-compensable loss of range of motion for which he is not fully compensated under Diagnostic Code 5258.  Accordingly, the Board concludes a 10 percent evaluation under 5003-5260 is warranted.  See 38 C.F.R. §§ 4.3, 4.6, 4.71a, Diagnostic Code 5003; Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).  This evaluation compensates the Veteran for the progressive degenerative changes in his left knee and loss in his range of motion, to include added functional loss due to repetitive use not already embraced by his evaluation under Diagnostic Code 5258.  A higher rating of 20 percent, which is available only in the "absence of limitation of motion," is not warranted here because the record shows that the Veteran's degenerative changes result in loss of range of motion.  See id. § 4.71a, Diagnostic Code 5003. 

Stand-alone evaluations under diagnostic codes 5260 and 5261 for limitations in range of motion are not warranted on the record.  A compensable rating under Diagnostic Code 5260 requires a limitation on flexion to 45 degrees, and Diagnostic Code 5261 requires a limitation on extension to 10 degrees.  See id. § 4.71a, Diagnostic Code 5260 & 5261.  As noted above, the July 2017 examination shows range of motion on flexion of 0 to 85 degrees and 85 to 0 degrees on extension.  An April 2015 VA medical examination measured flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  Pain, weakness, fatigability or incoordination further limited the Veteran's functional ability, but the examiner expressed that loss as 0 to 90 degrees on flexion and 90 to 0 degrees on extension.  An August 2011 VA examination measured range of motion as 0 to 105 degrees on flexion and from 105 to 0 degrees on extension.  The examiner noted additional limitations on repetitive use, but did not state that loss in terms of limitations of range of motion.  The loss of range of motion in the Veteran's left knee, to include consideration of the Veteran's pain on repetitive motion as well as weakness, fatigability or incoordination, does not meet the criteria for separate, compensable ratings under Diagnostic Code 5260 (limitation to 45 degrees) or Diagnostic Code 5261 (limitation to 10 degrees).

In making this determination, the Board notes that the February 2018 statement from the Veteran's attorney highlights the August 2011 examiner's notation of flare-ups.  During that examination, the Veteran reported flare-ups that result in a 70 percent loss of motion that made it difficult for the Veteran to put on his socks.  It is the responsibility of the Board to interpret examination reports in light of the entire record on appeal, reconciling the various reports into a consistent picture, see 38 C.F.R. § 4.2.  

The Board concludes that the report from August 2011 does not support a separate evaluation for flare-ups.  First, The Veteran's reports regarding flare-ups are inconsistent as to both their severity and frequency.  During the April 2015 VA medical examination, the Veteran did not report flare-ups, and in July 2017 he reported daily flare-ups characterized by pain while standing or walking, aching, and swelling.  Other evidence of record notes flare-ups a few times per month.  Second, and more importantly, the Veteran's evaluation of 20 percent under 5258 already compensates him for pain while standing, walking and kneeling, and for swelling in his left knee.  The evaluation under 5003-5260 added herein compensates the Veteran for degenerative changes accompanied by non-compensable limitations in the Veteran's range of motion.  To add an evaluation under 5260 or 5261 for pain due to flare-ups resulting in loss of motion in his left knee would violate 38 C.F.R. §4.14 by awarding compensation for symptoms already encompassed within the Veteran's evaluations.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that symptomatology must be distinct and separate from symptomatology already subject to compensation to warrant additional evaluations).

An evaluation under 5257 is not warranted on the record.  The record consistently demonstrates an absence of laxity in the Veteran's left knee.  For instance, stability tests-to include the anterior, posterior, middle, and lateral instability tests-performed during the July 2017 VA medical examination were all normal for the Veteran's left knee.  In June 2015, the Veteran reported left knee instability; however, physical examination showed no laxity in the Veteran's left knee.  Varus, valgus, anterior drawer, and posterior drawer tests were all negative.  A June 2015 MRI examination showed that the ligamentous structures of the Veteran's left knee were all intact.  An August 2011 VA medical examination showed no laxity or episodes of dislocation or subluxation in the Veteran's left knee.

Consideration has been given to the reports of the Veteran's knee giving away, which could be interpreted as instability or laxity.  However, the examinations of record found no supporting objective findings.  The negative findings of the 2017 examination was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).

The Board is aware that its December 2016 decision considered the Veteran's left knee symptoms and equated it with an evaluation under 5257.  However, on further review, as discussed in the analysis above, there is simply no basis to find that a rating could be assigned under that code.  It is also important to note that the Board's December 2016 decision was vacated by a Joint Motion for Remand and that there were no findings made to preserve any portion of the Board's decision.

Examinations and other medical evidence are also devoid of any findings of ankylosis of the left knee, thus Diagnostic Code 5256 is not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Likewise, there is no medical evidence of tibia and fibula impairment or genu recurvatum, thus diagnostic codes 5262 and 5263 are not applicable.  See id. § 4.71a, diagnostic codes 5262 & 5263.  The record does not contain any indication that the Veteran underwent symptomatic removal of semilunar cartilage during the period on appeal to support a separate rating under Diagnostic Code 5259.  See id.§ 4.71a, Diagnostic Code 5259.

In closing, the Board notes that the Veteran's representative cites medical evidence prior to July 2011, the date of the Veteran's claim.  Where, as here, the focus in on the current severity of a disability for which service connection has already been granted, the focus is on the Veteran's current level of disability.  Because the focus is on the severity of the Veteran's disability from July 2011, and past medical findings do not take precedence over current findings, see 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. at 58, the Board does not address medical evidence prior to the Veteran's current claim cited by his representative.  

The Board also notes the numerous lay statements from the Veteran's neighbors and his brother noting his difficulty gardening and performing tasks around his house.  The Board notes that the Veteran reported difficulty kneeling and walking while gardening.  His evaluations discussed above compensate the Veteran for the symptoms that interfere with his gardening.  Moreover, the Veteran testified in 2014 that he can perform tasks around his home, to include maintaining the outdoor portions of his property, making repairs around his home, and running routine errands.  Thus, those lay statements do not warrant evaluations in excess of those discussed herein.


ORDER

Entitlement to service connection for left hip osteoarthritis, as secondary to a service-connected the Veteran's service-connected left-knee disability, is granted.

Entitlement to an evaluation in excess of 20 percent for left knee patellar chondromalacia is denied.

Entitlement to an evaluation of 10 percent, but no more, for left knee degenerative changes and non-compensable limitations of range of motion accompanied by pain on motion is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims addressed above.  The Veteran has attributed his unemployability to his service-connected disabilities.  An evaluation and effective date for the Veteran's left hip disorder have not been assigned, and both impact if and when the Veteran may satisfy the schedular criteria for TDIU.  Because decisions on the rating and effective date for the Veteran's now service-connected left hip disability could change the outcome of the TDIU claim, the issue before the Board is inextricably intertwined with issues yet to be determined by the RO.  In this circumstance, the appropriate remedy is a remand of the issue of entitlement to TDIU pending resolution of the inextricably intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Following the assignment of an evaluation and effective date for the Veteran's service-connected left hip disability, adjudicate the Veteran's TDIU claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


